Title: To Thomas Jefferson from Gabriel Duvall, 19 March 1804
From: Duvall, Gabriel
To: Jefferson, Thomas


          
            Dear Sir,
            Washington, 19 Mar. 1804.
          
          Dr. Rogers of this place will accompany the Marines who are about to depart hence for New-Orleans, where he intends to fix his residence. He has just been informed by a friend of Dr. Bache, the physician, who, at present, attends the Marine hospital there, that he means to quit that service; and Dr. Rogers has requested me to mention to You that he wishes to succeed Dr. Bache in case of his resignation.
          Presuming that You are not unacquainted with Dr. Rogers’s character & merit as a physician, I deem it unnecessary to mention my opinion. He has been several years a practitioner, & served as Surgeon on board one of the armed vessels of the United States. His character is unblemished, & his competency, it is believed, will not be questioned.
          I am with great respect & esteem, your obedt. Svt.
          
            G. Duvall 
          
        